Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the RCE filed 10/22/2021 wherein claims 3, 4, 6, 7, 10, 11, 13, 14 are pending of which Claims 3, and 10 are recited in independent form. 
Regarding claims 3 and 10, the independent claims were amended to contain the additional limitations “wherein the method further comprises: after sending a request for acquiring the target other system information to the base station and before receiving the target other system information in the time window corresponding to transmission of the target other system information, according to the second indication information in latest received minimum system information, determining whether the target other system information is to be transmitted in a closest time window corresponding to transmission of the target other system information; if the target other system information is to be transmitted in the closest time window corresponding ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record, and are not an in combination with ALL the other limitations of claims 3 and 10 serve to distinguish the present invention over the prior art. The closest art of record includes United States Patent Application Publication US-20170311290 to Adjakple et al (hereinafter d1), United States Patent Application Publication US-20180324679 to Basu Mallick et al (hereinafter d2). The prior art at best teaches methods (see d1 Fig. 32) including a UE device with at least a processor memory which stores instructions executable by to processor to control the UE (see d1 Fig. 32B) to execute a method (see d1 para. 0459, 0465) in the field of endeavor of wireless communication (see d1 para. 0001) regarding techniques for minimum system information (see d1 para. 0257). D1 discloses minimum SI (System Information) and other SI wherein minimum SI is periodically broadcast. The minimum system information may at least include basic information required for initial access meaning information to support cell selection including information required to evaluate whether or not a UE is allowed to access the cell, as well as other information for acquiring other SI and scheduled information for broadcast SI; wherein the other SI encompasses everything not broadcasted in minimum SI (i.e. indication information); wherein the other SI may either be broadcast, or provisioned in a dedicated manner, including either triggered by the network or upon request from the UE (i.e. on-demand) (see d1 para. 0257) including minimum SI (see d1 para. 0267) which indicates a modification period (see d1 para. 0040-0041) and which indicates a modification period (see d1 para. 0269-0270, 0279) including on demand provisioning (see d1 para. 0236-0237, 0253-0255, 0258, 0265-0268). Signaling of system information (see d2 para. 
Therefore the Examiner has determined that no single prior art made of record any teaching that fairly discloses the above noted limitations when the limitations added by amendment are considered together with all the limitations of claims 3, 10 nor can the limitations be fairly disclosed using any obvious and reasonable combination thereof to adequately arrive at the invention, accordingly, claims 3, 10 and the remaining pending dependent (which add further limitations) claims are allowed. Therefore claims 3, 4, 6, 7, 10, 11, 13, 14 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10834752 B2 to Kim; Sangwon et al. discloses user equipment (UE) to request system information in a wireless communication system and a device supporting the same. The method may include: transmitting a random access preamble for requesting system information to a base station (BS); receiving, from the BS, a random access response including only a random access preamble identifier (RAPID) corresponding to the transmitted random access preamble; and considering that a random access procedure is completed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643